Citation Nr: 1539117	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  11-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable rating for residuals of a left thumb fracture (left thumb disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to February 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2010 (denying service connection for tinnitus) and November 2010 (granting service connection for a left thumb disability rated 0 percent) rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO). 

[A February 2011 rating decision granted the Veteran service connection for urethra stricture (on appeal from a June 2010 rating decision); accordingly, that issue is no longer in appellate status.]

The matter of the rating for a left thumb disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the veteran if action on his part is required.


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to have been incurred in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.
Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has tinnitus that is related to his exposure to noise during active duty service.  It is not in dispute that he has tinnitus; the medical evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation (by the person experiencing it) and generally incapable of clinical confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears.  Furthermore, based on the evidence of record (documenting service as a machinist's mate) it may reasonably be conceded that he likely was exposed to hazardous level noise in service.

What remains necessary to substantiate the claim of service connection for tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.  The "positive" evidence with respect to nexus includes a September 2014 nexus letter from the director of the VA tinnitus clinic where the Veteran receives treatment, relating the Veteran's current tinnitus to noise trauma during active service.  As the director indicated that he has had the opportunity to examine the Veteran and consider his relevant medical and service history, the Board finds the September 2014 nexus opinion to be probative evidence in support of the Veteran's claim.

Against the Veteran's claim is an earlier (September 2010) VA nexus opinion (as an addendum to a June 2010 VA audiological examination), when the examiner opined that the Veteran's tinnitus was less likely than not related to service because he has normal hearing (for VA purposes), and tinnitus is most often associated with hearing loss.  However, in the June 2010 audiological examination, the same examiner recommended that the matter of tinnitus be referred to another provider, suggesting that the examiner did not feel that she had the requisite expertise to competently opine as to a nexus to service for that disability.  Thus, the Board finds that the VA examiner's opinion to be of lesser probative value.

The Board finds that the competent (medical) evidence of record reasonably supports the Veteran's allegation that his tinnitus is related to his exposure to hazardous levels of noise during service.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 C.F.R. § 3.102) the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.




REMAND

Upon review of the record, the Board finds that remand to obtain an adequate VA examination assessing the severity of the Veteran's left thumb disability (which is currently rated (by analogy) under Diagnostic Code 5220, for limited motion of the thumb) is necessary.

On October 2010 VA examination, the examiner discussed the reported symptoms of pain, swelling, weakness, stiffness, and limited motion and assessed range of motion.  The Veteran subsequently alleged that the examiner did not adequately address the degree to which pain limits his range of motion/dexterity or and did not comment on the alleged physical deformity (when compared to his right thumb.)  (See, e.g., March 2011 Substantive Appeal).  The Board notes that the examiner also did not comment on reports of numbness (see, e.g., May 2005 Claim), which could entitle the Veteran to an additional rating for neurological symptoms, or attempt to distinguish (to the extent possible) the symptoms associated with the Veteran's service connected left thumb disability from other (diagnosed) disabilities affecting his left thumb (see, e.g., November 2007 private treatment record (noting a bilateral hand disability) and March 2012 VA treatment record (noting a diagnosis of chronic left upper extremity radiculopathy related to cervical degenerative disc disease).  A VA examination that adequately addresses all of the Veteran's reported symptoms in light of his complete disability picture is necessary.

Additionally, a review of the record found that the most recent VA treatment records in evidence are from March 2012.  Records of any VA treatment the Veteran may have received for his left thumb since are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (since March 2012) clinical records of any VA treatment the Veteran has received for his left thumb disability.
2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his service-connected left thumb disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination, and the examiner must be provided a copy of the criteria for rating the orthopedic and neurological aspects of the disability.  All clinical findings should be reported in detail, and must include complete range of motion studies (to include any limitations due to pain) and findings as to whether there is mild, moderate, or severe incomplete, or complete, paralysis of a nerve affecting left thumb function.

To the extent possible, the examiner should distinguish between the symptoms (and related impairment) associated with the Veteran's service-connected left thumb disability and any associated solely with a non-service-connected disability entity.  (See, e.g., November 2007 private treatment record (noting a bilateral hand disability) and March 2012 VA treatment record (noting a diagnosis of chronic left upper extremity radiculopathy related to cervical degenerative disc disease).  If any symptoms cannot be so distinguished (and may be attributed to either or both service- and non-service-connected disabilities) it should be so specified.  The examiner must explain the reasoning for any such distinctions made.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


